MEMORANDUM**
Ray T. Briggs appeals pro se the district court’s judgment following a bench trial in his action alleging that the City of Palmer (the “City”) violated the Solid Waste Disposal Act, 42 U.S.C. §§ 6901-6992k. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court committed harmless error, if any, by denying Briggs’s request for a jury trial, because no reasonable jury could have found in his favor based upon the evidence he presented at trial. See Kulas v. Flores, 255 F.3d 780, 784 (9th Cir.2001).
The district court’s finding that Briggs failed to establish that the City caused the contamination of his groundwater is not clearly erroneous. See Jones v. United States, 127 F.3d 1154, 1156 (9th Cir.1997).
The district court did not abuse its discretion in denying the motion of Gilbert Shea, Briggs’s domestic partner, to join as a co-plaintiff and add numerous new causes of action because granting the motion would have caused the City prejudice. Cf. Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 986 (9th Cir. 1999) (affirming denial of plaintiffs motion to amend complaint to add new causes of action because of delay, prejudice, and bad faith).
We affirm the district court’s denial of Briggs’s motions to compel and motion to suppress his deposition because it is not more likely than not that the rulings affected the judgment against him. See Kulas, 255 F.3d at 783.
The district court did not abuse its discretion in denying Briggs’s motion to recuse Judge Holland because the motion was premised solely on prior rulings adverse to Briggs. See id. at 787.
Briggs’s contentions regarding the trial transcripts are without merit.
Briggs’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.